Citation Nr: 1230935	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1974.  He died in May 2008.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the appellant appeared at a personal hearing before a Veterans Law Judge seated at the RO.  A transcript of that hearing has been added to the claims file.  

This claim was previously denied by the Board in March 2011.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the Board's denial and returned the issue to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's prior March 2011 denial of the appellant's DIC claim was vacated by the Court within a January 2012 order.  In the accompanying Joint Motion, the parties found the Board erred by relying on an inaccurate medical opinion, and returned the claim to the Board for further consideration.  

Review of the record indicates the following:  The Veteran had service in Vietnam, resulting in a presumption of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6).  He died in May 2008 and his immediate cause of death, as listed on his death certificate, was ascites.  Cirrhosis and liver disease due to Agent Orange exposure were listed as underlying causes.  The appellant, claiming as his surviving spouse, filed a DIC claim that same month.  

If a veteran was exposed to a herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Cirrhosis of the liver is not among the disorders for which service connection is presumed.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a claimant from establishing service connection for a non-enumerated disease with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Board relied in part on a September 2008 VA medical opinion in denying the appellant's claim.  The medical opinion noted that liver disease was not a presumptive disorder for veterans with confirmed herbicide exposure, but did not further sufficiently address whether herbicide exposure could have caused or contributed to the cause of the Veteran's death in the specific pending case.  This lack of additional rationale is, according to the Joint Motion, inadequate, especially in light of the death certificate listing "liver disease due to Agent Orange exposure" as an underlying cause of death.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Additionally, VA must ensure that any examination or opinion provided is adequate for adjudication purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  In light of the above, remand is required in order to afford the appellant a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a clarifying statement from the certifying official of the death certificate, Edwin Medina.  It is requested that the official provide reasoning for the conclusion that liver disease was due to Agent Orange.

2.  Forward the claims file to a suitable medical expert in internal medicine for a medical opinion regarding the etiology of the Veteran's liver disease and subsequent cause of death.  The examination report should include a discussion of the Veteran's medical history, his reported service-connected disabilities (diabetes mellitus with diabetic retinopathy and microalbuminuria, posttraumatic stress disorder, bilateral hearing loss, tinnitus, and diabetic peripheral neuropathy of the upper and lower extremities), and the causes of his death.  After a complete review of the record, the examiner is asked to state whether it is at least as likely as not (50 percent chance or greater) that any liver disorder causing or contributing to the Veteran's death was related to any disease or injury incurred during service, to include herbicide exposure.  The examiner must provide a detailed rationale for all opinions expressed.  This rationale must specifically address the Veteran's death certificate, which listed "liver disease due to Agent Orange exposure" as an underlying cause of death, as well as all medical treatise evidence submitted by the appellant as part of her claim.  

3.  If upon completion of the requested development any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

